 1                                                                          JS-6

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
                                                   Case No. 2:19-CV-00160-VEB
 7
     CARLA A. TESTA,
 8
                            Plaintiff,             JUDGMENT
 9
     vs.
10
     ANDREW M. SAUL, Commissioner of
11
     Social Security,
12
                            Defendant.
13
           For the reasons set forth in the accompanying Decision and Order, it is hereby
14

15   DECREED THAT (1) Plaintiff’s request for an order remanding this case for further

     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
16
     Commissioner’s request for an order affirming the Commissioner’s final decision and
17

18   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

     matter is REMANDED for further proceedings consistent with the Decision and
19

20                                             1

                          JUDGMENT – TESTA v SAUL 2:19-CV-00160-VEB
 1   Order; and (4) this case is CLOSED without prejudice to a timely application for

 2   attorneys’ fees and costs.

 3         DATED this 18th day of March, 2020,

 4                                            /s/Victor E. Bianchini
                                              VICTOR E. BIANCHINI
 5                                        UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

                          JUDGMENT – TESTA v SAUL 2:19-CV-00160-VEB
